number release date id office uilc cca_2009091813355136 -------------- from -------------------- sent friday date pm to ------------------ cc ---------------------------------------- subject ----------------------- by memorandum dated date advice was requested regarding the application of sec_6501 the issue is whether a form_872 consent to extend the time to assess tax signed by the taxpayer only but received by the i r s before the expiration of the period of limitations on assessment is valid both sec_6501 and the corresponding regulation are clear - two timely signatures are required regulation however regulation sec_301_6501_c_-1 is consistent with sec_6501 and should be given deference especially by the administrative body that promulgated it the fact that there is no recent case law on point is no reason for the i r s to take a contrary position indeed a court may rule on the validity of an interpretive the case of 415_f2d_695 9th cir addressing the validity of a waiver of the six-year statute_of_limitations for collection after assessment provides guidance the rohde court found that the regulation at issue reflected a considered administrative interpretation of the statute and therefore was entitled to respect as it did not attempt to add a requirement that did not exist id pincite the regulation at issue in rohde was found to be a reasonable and valid exercise of rule- making power id pincite note that although the rohde court did not address the validity of a form_872 signed by the taxpayer only the i r s 's revised action on decision wl included in its conclusion a specific reference to form_872 the reasoning of the rohde court applies to the issue presented herein c a requires that both the secretary and the taxpayer have consented in writing the corresponding regulation restates that the assessment_period may be extended by agreement in writing by the taxpayer and the district_director or an assistant regional_commissioner and that such agreement shall become effective when the agreement has been executed by both parties therefore the effective date of the waiver cannot be upon the signature of the taxpayer only and the revenue_agent should be advised accordingly i r c
